1 So.3d 346 (2009)
Thomas BLACINE, III, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-1213.
District Court of Appeal of Florida, Fifth District.
January 27, 2009.
James S. Purdy, Public Defender, and Brynn Newton, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Carlos A. Ivanor, Jr., Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Hatchell v. State, 328 So.2d 874 (Fla. 1st DCA 1976); Bolius v. State, 319 So.2d 85 (Fla. 2d DCA 1975).
GRIFFIN, MONACO and COHEN, JJ., concur.